Petitioner has agreed that his application for a license may be deemed amended so as to substitute in answer to the item as to character of performances the words “ theatrical shows and performances ”. Since there is no issue raised as to petitioner’s good moral character or his qualifications and fitness to present and produce theatrical entertainment, the order appealed from is unanimously modified by striking therefrom the words “ produce and present vaudeville and burlesque shows ” in the first decretal paragraph and the words “ engage in the production and presentation of vaudeville and burlesque shows ” in the second decretal paragraph. In lieu of such stricken matter there shall be substituted in each paragraph the words “present theatrical shows and performances” and, as so modified, affirmed. No costs. Settle order on notice. Concur — Peck, P. J., Cohn, Botein, Rabin and Cox, JJ. [208 Misc. 267.]